 KINNEY NATIONAL MAINTENANCE SERVICESKinney National Maintenance Services,a Division ofWesternBuildingMaintenanceCompanyandMiscellaneousWarehousemen,Drivers&Helpers,Local986,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpers of America and Service and MaintenanceEmployeesUnion,Local 399, Building ServiceEmployees International Union,AFL-CIO, Partyto the ContractService andMaintenance Employees Union, Local399,BuildingServiceEmployees InternationalUnion,AFL-CIO (Kinney NationalMaintenanceServices,adivisionofWesternBuildingMaintenanceCompany)andMiscellaneousWarehousemen,Drivers&Helpers,Local 986,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmericaKinney National Maintenance Services,a Division ofWesternBuildingMaintenanceCompanyandMiscellaneousWarehousemen, Drivers&Helpers,Local986,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Cases31-CA-927,31-CB-330, and 31-CA-997June 30, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSJENKINS AND ZAGORIAOn November 14, 1968, Trial Examiner MauriceAlexander issued his Decision in the above-entitledproceedings,findingthattheRespondents hadengaged in and were engaging in certain unfair laborpractices and recommending that they cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision.Thereafter,theRespondentsfiledexceptions to the Decision and supporting briefs, theGeneralCounselfiledcross-exceptionsandasupporting brief, and Respondent Kinney filed abrief in opposition to the cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptionsandcross-exceptions and the briefs in support thereofand opposition thereto, and the entire record inthesecases,andherebyadopts the findings,conclusions,and recommendations of the TrialExaminer, with the following modifications:'379Although the Trial Examiner's RecommendedOrder appropriately remedies the violations ofSection 8(a)(1), (2), and (3) by Respondent Kinney,and the violations of Section 8(b)(1) (A) and (2) byRespondent Local 399, following the issuance of theTrial Examiner's Decision, upon Board acceptanceofanappropriatestipulation,andatBoarddirection,theRegionalDirector forRegion 31conducteda representation election among thesubject employees. Pursuant to the results of thatelection,Respondent Local 399 has been certified astheexclusivebargainingrepresentativeof theemployees involved herein. In light of thesedevelopments,certainportionsoftheTrialExaminer's Recommended Order are now no longernecessary to effectuate the policies of the Act, and,accordinglywe shall modify the RecommendedOrder in the manner set out below.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodified herein, and hereby orders that Respondent,Kinney National Maintenance Services, a DivisionofWestern BuildingMaintenance Company, LosAngeles, California, its officers, agents, successors,andassigns,andRespondent,ServiceandMaintenance Employees Union, Local 399, BuildingService Employees International Union, AFL-CIO,itsofficers,agents, and representatives, shall taketheactionsetforth in the Trial Examiner'sRecommended Order, as so modified:1.Delete paragraph I, A, 2, 3, 4, and 5 andsubstitute the following:"2. Encouraging membership in Local 399, or inany other labor organization, either by conditioningthe hire or tenure of employment or any term orconditionofemploymentofitsParklabreamaintenance employees upon membership in, ordues payments to, any such labor organization,except as authorized in Section 8(a)(3) of theNational Labor Relations Act, as amended, or byrefusing to reinstate unfair labor practice strikers."3.Discouraging membership in or activities onbehalf of Miscellaneous Warehousemen, Drivers &Helpers,Local 986, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen, and HelpersofAmerica, or any other labor organization byterminating the employee status of unfair laborpractice strikers by denying them reinstatementupon their unconditional application to return towork."4. In any like or related manner interfering with,restraining,or coercing its employees in the exerciseof rights guaranteed by Section 7 of the Act."'The Respondent Kinney has requested oral argument.This request ishereby denied as the record, the exceptions and briefs adequately presentthe issues and positions of the parties.177 NLRB No. 53 380DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.DeleteparagraphI,B,1,andrenumbersucceeding paragraphs accordingly.3.Delete paragraph II, A, 1 and 2, of the TrialExaminer'sRecommendedOrder;renumberparagraph II, A, 3, as paragraph II, A, 2; andsubstitute the following as new paragraph II, A, 1:"Causing or attempting to cause Kinney todiscriminate against its employees by conditioningtheirhireortenureofemploymentuponmembership in, or dues payments to, Local 399,except as authorized by Section 8(a)(3) of the Act."4.Delete the second, third, and fourth indentedparagraphsfrom Appendix B.5.Delete the first and second indented paragraphsfrom Appendix C, and substitute the following:WE WILL NOT cause or attempt to cause Kinneytodiscriminateagainstitsemployeesbyconditioning their hire or tenure of employmentuponmembership in Local 399, except asauthorized by Section 8(a)(3) of the Act.TRIAL EXAMINER'S DECISIONMAURICE ALEXANDRE,Trial Examiner:This case' washeard at Los Angeles, California,on March 26 through 29and on July 25, 1968, upon an amended consolidatedcomplaint' alleging that Respondents Kinney and Local399 have violatedSections 8(a)(1), (2), and (3) and8(b)(I)(A) and 8(b)(2) of the National Labor RelationsAct, as amended.Respondents deny the commission ofunfair labor practices.'The principal and pivotal issue iswhether certain newly acquired employees constituted anaccretion to an existing collective-bargaining unit.Upon the entire record, my observation of thewitnesses,and the briefs filed by the General Counsel, bythe Charging Party and by each Respondent,Imake thefollowing:FINDINGS ANDCONCLUSIONS'1.THEUNFAIRLABORPRACTICESA. Sequenceof EventsRespondent Kinney is one of the six wholly ownedsubsidiaries,doingbusinessintheLosAngeles'The above caption reflects a correction in the designationof Local 399.'The original consolidated complaint,issued on February 15, 1968, wasbased on a charge filed on December7, 1967 in Case 31-CA-927, anamended charge riled in that case on February 7, 1968, and a charge filedinCase 31-CB-330 on the latter date.On February 23, 1968,a charge inCase 31-CA-997was filed and,based on that charge,the General Counselwas permitted to amend the consolidated complaint at the hearing so as toallege additional unfair labor practices by Respondent Kinney related tothosealreadyalleged.'Following amendment of the complaint, Kinney filed a document,entitledAmendment to the Answers to the consolidated complaint,settingforth several affirmative defenses.Thereafter,in a second amendment toitsanswer,Kinney withdrew one of the affirmative defenses and orallywithdrew several other affirmative defenses.No issue of commerce is presented.The complaint alleges,the answeradmits,and the parties stipulated to, facts which,Ifind,establish thatKinney at all times material has engaged in commerce and in operationsaffecting commerce within the meaningof the Act.Ifurther find thatLocal 399and Local 986 are labor organizations within the meaning of theAct.Metropolitanarea,of a parent corporation,KinneyNational Services,Inc.,which also has subsidiaries doingbusiness in other parts of theUnitedStates.Kinney andthe other subsidiaries are all engaged in the business offurnishing building cleaning,operation and maintenanceservices.The dispute in this proceeding involved Kinney'soperationsand employees at a large Los Angelesresidential apartment complex owned and operated byMetropolitanLifeInsuranceCompany,and commonlyknown as Parklabrea.PriortoDecember 5,1967,MetropolitanLifeperformed the cleaning and maintenance functions atParklabrea through its own employees.So far as therecord shows,such employees were not represented by amajority collective-bargaining agent,although a few hadsigned Local 986 authorization cards sometime betweenJuly and November 1967. In the middle of the lattermonth,MetropolitanLife andKinney entered into an oralcontract under which Kinney agreed that on December 5,1967, it wouldtake over the cleaning and maintenancefunctionsatParklabrea,and it was apparentlycontemplated that Kinney would take over Metropolitan'smaintenance employees.At that time,Kinney and itsaffiliated subsidiaries in the Los Angeles area were partiesto a master collective-bargaining agreement covering theiremployees,entered into withLocal 399 andcertain of itssister locals on February17, 1967.Local 399 insistedupon making certain changes in the master agreementinsofar as it would apply to Parklabrea employees andKinney thereupon made proposals for other modifications.Kinney andLocal 399 heldabout six meetings,the termsof a supplemental contract governing the ParklabreamaintenanceemployeeswerefinallyagreedtoonDecember 2,1967, and a written supplemental contractwas signed by the parties on December 5, 1967.On the day before execution of the contract,i.e.,onDecember 4, Metropolitan Life called a meeting of itsapproximately 150 Parklabrea maintenance employees.About130 attended.MetropolitanLife informed theemployees that Kinney would take over the maintenanceand service functions on the following day, and that theiremployment by Metropolitan would cease as of 12:01 a.m.onDecember 5. Raskin,thepresidentand generalmanager of Kinney and its Los Angeles affiliates, theninvited the employees to apply for employment withKinney at the same rate of pay they were receiving, andoutlined other benefits they would receive.At the close ofhis remarks,Raskin introduced Conroy, the new projectmanager for Kinney at Parklabrea, and a number ofKinney representatives who would conduct employmentinterviews.These representatives,who wore badgesbearing the name Kinney,proceeded to distribute packetsof literature to each employee.In addition to a Kinneyemployment application,eachpacket included thefollowing documents: a notice to new employees, copies ofthemastercollective-bargainingagreement and thesupplemental contract, an application for membership inLocal 399, an authorization for payroll deductionof Local399 dues and initiation fees, and a form for designation ofbeneficiary under the Local 399 health and welfare trustfund. Among other things,theNotice stated that Kinneywas a party to a collective-bargaining agreement withLocal 399 which required new employees to become andremain members in good standing of that union after 30days as a condition of employment; that if they did notbecome and remain members in good standing,Kinneywould be required to discharge them at the request ofLocal 399;and that Kinney was providing them with KINNEY NATIONAL MAINTENANCE SERVICES381Local 399 application and checkoff cards which, if signed,wouldbetransmittedbyKinneytoLocal399.Approximately 95 of thosepresentsignedLocal 399application and checkoff cards and gave them to Kinneyrepresentatives at the meeting on December 4. On thefollowingday,29additionalsignedapplicationsandcheckoff cards were turned in to Kinney. ApparentlyKinney hired all of those applicants. Kinney transmittedthemembership applications and checkoff cards to Local399 and, pursuant thereto, thereafter deducted and paidover dues to Local 399.Thereafter,Kurnick, one of the Parklabrea employeeswho had been taken over by Kinney and who was amember of Teamsters Local 986, expressed to otheremployees the view that they had a right to select theirownunion.A number of Kinney's Parklabreamaintenanceemployeesmetseveraltimeswithrepresentatives of the Teamsters Union; and at a meetingon January 31, 1968, more than 60 of the 70-oddemployees present voted to strike. On February 5, 1968,some 35 to 40 of Kinney'sParklabreamaintenanceemployees went on to strike and began picketing atParklabrea. On the same day, Local 986 filed a petition tocertificationasbargaining representative ofKinney'sParklabrea maintenance employees.'On various dates between February 9 and March 7,1968, a number of strikers unconditionally applied toKinney for reinstatement.On March 5 and 6, some of thestrikers were permitted to return to work, but others hadnot been reinstated at the time of the hearing.B. Contention,Analysis,and ConclusionsThe General Counsel and Charging Party contend thatKinney and Local 399 entered into their supplementalcontract covering the Parklabrea maintenance employeesata time when Local 399 was not the majorityrepresentative of such employees, i.e. that the contractwas agreed to on December 2 and that a majority did notjoinLocal 399 until December 4; but that even if thecontractwere regarded as having come into existencewhen it was formally executed on December 5, the Local399 membership cards signed at the December 4 meetingwere invalid because obtained through coercion. For thesereasons and since the contract containeda union-securityprovision, it is contended, Kinney violated Section 8(a)(1),(2),and (3) of the Act, and Local 399 violated Section8(b)(1)(A) and (2) of the Act. The General Counsel andChargingParty further contend that the strike byKinney's Parklabrea maintenance employees was causedby the unfair labor practices; and that as unfair laborpracticestrikers,thosewho unconditionally appliedtherefor are entitled to reinstatement.Asserting that the Parklabrea project was merely anaccretion to the existing unit covered by the mastercollective-bargaining agreement, a claim contradicted by'Case 31-RC-763.On February 19, 1968,i.e., several days after issuanceof thecomplaint herein on February 15, Local 986 filed with the RegionalDirector a request to proceed with its petition notwithstanding the unfairlabor practice charges which it had filed, together with a letter containing acommitment that it would withdraw those charges if Local 399 should becertified as the bargaining representative of such employees.A hearing washeld on the petition on March 13,1968. The transcript of testimony andthe exhibits received in Case 31-RC-763 weremade a part of the record inthe instant proceeding,and the parties stipulated that the witnesses in thatcase would,ifcalled as witnesses in the instant proceeding,repeat theirtestimony. The partiesfurther stipulated that they adopted the stipulationsreceived in Case31-RC-763.the General Counsel and the Charging Party, Kinney andLocal 399 contend that it was lawful for them to enterinto the supplemental contract. Asserting that it lawfullyrequested the Parklabrea employees to join Local 399, andthat a majority did join without coercion, Kinney furthercontends that it was not only authorized, but obligated, torecognize Local 399 as representative of its Parklabreamaintenanceemployees. Finally Kinney contends that thestrike was violative of the master collective agreement andwas opposed by Local 399; that the employees who struckaccordingly did not engage in activities protected bySection 7 of the Act; and that they were not entitled toreinstatement.Iagree withtheGeneral Counsel and the ChargingParty.1.AssistanceAn employer violates Section 8(a)(1), and (2), and (3)of the Act, and a union violates Section 8(b)(1)(A) and(2),where the employer recognizes and enters into acontract containing a union-security provision with theunion at atime when it does not represent a majority ofhis employees in an appropriate unit.Food EmployersCouncil, Inc.,163NLRB No. 58, enfd. 399 F.2d 501(C.A. 9). This does not preclude recognition of anincumbent union as the representative of a newly acquiredgroup of employees who are merely an "accretion" to theexisting bargainingunit.Ibid.It is undisputed that Kinney and Local 399 reachedfinalagreement upon the terms of their supplementalcontract covering the Parklabrea maintenance employeesonDecember2,1967,and that Local 399 did notrepresent a majority of such employees on that date. Bysuch conduct, Respondents violated the Act unless thoseemployees can properly be considered an accretion to theexisting unit of employees already covered by the masteragreement between Respondents, or unless recognitionwas authorized on some other basis.(a) The defense based on accretion(1) The evidenceKinney and its five affiliates employ a total of about1,800 employees at about 500 job locations in the LosAngelesMetropolitan area.These joblocations includeoneotherapartmentcomplex,'severalcommercialbuildings,a sports arena known as the Forum,airportpassenger terminal facilities of various airlines, and atelevision studio.'Kinney and its affiliates have a singlepayroll department,one chief executive officer and generalmanager,one controller, and one overall labor policy forall the job locations. As already noted, the employees atthese job locations have been covered by a mastercollective-bargainingagreement between Kinney and itsaffiliateson the one hand, and Local 399 and certainsister locals on the other hand.' Among other things, thatagreement provides as follows:`TheWilshire-Comstock, which consists of 200 apartments in two20-story buildings situated on about one and one-half acres of land, whereKinney employes 12 to 15 maintenance employees.'Of these,the airportjob is geographically larger than Parklabrea, andKinney employs a greater number of employees at the Forum project thanat Parklabrea.The agreement continues until February 28, 1969, and from year toyear thereafter,unless modified or cancelled upon 60 days' notice 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDWHEREAS, the Employerrecognizes the Union asthe sole collective bargaining agent for its employeeswithin the industry within the areaof LosAngeles andvicinity;*ssNOW THEREFORE, the partieshereto agree asfollows:ss*ssARTICLE II - UNION RECOGNITIONSection 1.Scope ofBargaining UnitA. The Employerhereby recognizestheUnionsignatory hereto asthe sole collectivebargainingrepresentativefor all the employeescoming under theclassificationof thisAgreement and within thejurisdictionof each of the respectiveunions signatoryhereto.The agreement also contains a union-securityprovision. Inaddition,Appendix C of agreement,entitled"Schedule forNewlyOrganizedEstablishments,"contains provisionsgoverning the wage rates and other benefits in situationswhere the Employeracquiresa job andtakes over theemployeesalreadyworking at an establishment where nocollective-bargaining agreement betweenthe employer andLocal 399 is in effect,but where the wagerates or otherbenefitsare inexcess of those providedin the masteragreement.The employees of 10 to 15 of the jobslocationscovered bythemaster agreement are alsocovered bysupplemental contracts.'Parklabrea consists of 18 high-risetowers and anumber of garden-typebuildings occupyingabout 170acres and containing more than 4,000 apartments. Thecomplexalso includes recreation areas, garage facilities,andamaintenancebuildingcontainingspecializedmaintenance shops.At Parklabrea,Kinney employesabout 150 employees who are roughlydivided into threecategories of specialization:porters,grounds-keepers, andsemiskilledhandymen.Theseemployeesperformsubstantially similar duties at Parklabrea as Kinney'semployeesdo at its otherlocations, i.e, the porters pickup and haul trash, and clean and wax floors; thegrounds-keepers cut grass and do trimming;and thehandymen perform light repair work such as carpentry,electricmaintenance,plumbing, repairof stoves,venetianblinds,and sprinklers,and automotivemaintenance.MetropolitanLifehasmade20 to 25 automobilesavailable toKinney foruse exclusively in connection withitsmaintenance functions at Parklabrea.About 90 percent of Kinney's other joblocations arelocatedwithina 10-mile radius ofParklabrea.Thetelevision studio is located less than a mile,and theWilshire-Comstockislocatedabout 2-1/2miles, fromParklabrea.When Kinney tookover the Parklabrea operation, itbrought initsown projectmanager,Controy,whoconfines himself to managementof thatoperation.Hesupervisesthe dayto day activities of the employees andand has authorityto hire and fire at Parklabrea withoutconsultingKinney's .centraloffice.Kinney,however,'Raskin,the president of Kinney and itsLos Angeles affiliates, testifiedthat the"reason that the supplements arc necessary is because of specialconditions that anse from time to time on a given plant or industrialconsideration that calls for it" as for example,the wage structure of thejob; and that some of the supplements"have deleted the substantial part ofall sections"of the master agreement.brought in no other permanent supervisory employees, buteither retained Parklabrea employees already occupyingsupervisory positions or filled vacancies by promotion ofrank and file employees. Since the time Kinney took overthe nonsupervisory employees at Parklabrea, there hasbeenno interchangeofsuchemployeesbetweenParklabrea and Kinney's other job locations, except ontwo occasions. On February 5, 1968, when the strikebegan,about a dozen porters and handymen weretransferred to Parklabrea as replacements for strikers.AboutMarch 5, when some of the strikers werereinstated, a few porters who had served as replacementswere transferred out of Parklabrea. Raskin testified thatKinney interchanges its employees as the need arises, e.g.,when it acquires a new job which has no employees orrequires competent and experienced employees; but thatbecause Kinney has serviced Parklabrea for only a shorttime,therehasbeenno need for interchange ofnonsupervisory employees.Raskin further testified that he had planned to applythemaster agreement to Parklabrea; but that Local 399insistedupon certain modifications of the agreement,particularly in the wage structure; and that Kinneyaccordingly made proposals for other modifications. Theirsupplemental contract, agreed upon December 2 andexecutedDecember 5, 1967, provided that it shallconstitute a supplement to the master agreement, that theterms of such agreement shall remain in full force andeffect except as modified in the supplement, and that thesupplement shall apply only to Kinney's maintenanceemployees at Parklabrea. It further provided that anumber of the provisions in the master agreement shallnot apply to such employees. These included a provisionpermitting Local 399 to take strike action if Kinney failedto check off dues or otherwise breached the contract; alengthyprovision regulatingmaintenance of workingconditions,suchasemployeespeed-up,layoff,termination, and subcontracting; and provisions relating toemployee leaves of absence because of illness or injury.The supplement also made a number of changes in theprovisions of the master agreement. It established four jobclassificationswhich do not appear in the masteragreement.Whereas that agreement fixes hourly pay ratesrangingfrom $2.08 to $2.53 for the classificationscontained therein, the supplement fixed weekly ratesrangingfrom $91.50 to $129.50 for the said fourclassifications. It alsomade changes in the provisionsrelating to overtime and vacation pay, and added one paidholiday.Raskin testified that there are about 100 maintenanceand service companies of significant size in the LosAngelesMetropolitan area, of which about 15 may beconsidered major companies; that there are approximately5,000 to 6,000 maintenance employees in that area whoare covered by the master agreement; that it is industrypractice to apply the master agreement to employees atnewly acquired job locations; and that Kinney hasfollowed that practice.''Finally,Raskin testified asfollows:Q. (By Mr. Cooper) Just one more question, Mr.Raskin.What would the relationship be between thecompany-wide unit of employees for purposes ofbargainingand the operational organization of Kinneyin the Greater Los Angeles area?"Raskin testifiedthatKinney loses about 5 contracts and acquires anaverage of10 to 15 contracts a month KINNEY NATIONAL MAINTENANCE SERVICESA.Well, asI explained before, we operate on what Ihave described as a unitized type of consideration withmyself as general manager,having various operatingand department heads reporting directly to me, thecontroller,operations manager,sales manager.And within our organizational structure we almostby necessity,almost absolute necessity,have to treatthis as a companywide unit.As I would visualize it, anything else would almostbe-well,very,verydifficult.You'd have chaos.Ican'timagine us taking on a new job, as an example, andhaving one or two employees and having to go out andnegotiate,having to go out and having the possibility ofcompeting unions vie with one another,possibilities ofjurisdictional problems.As I would see it, it would almost be one of totalchaos.Itwould lead to lack of stability. Also thesecurity of the employees I think would be very muchin jeopardy.Q. (By Mr. Cooper)Mr. Raskin,in your opinion,whatwould be the result of separate collectivebargaining for each job project in the building serviceand maintenance industry?*****THE WITNESS:No. It 1 interpret the question correctly,thiswould involve almost a company to man type ofnegotiation,or a job by job type, involving,one, partialpeople,many people between them and the company,and I could visualize utter chaos in our industry to theextent that we would have no pattern of being able tobid our job.We would have no pattern of being able to offerstability. It wouldfurther seem to me that in terms ofstability and security relating to the employees, theywould be completely at the mercy of the employers, ifthiswent on in a man to company type of basis, andthe things that had been worked out in terms of a wagestructure,working conditions,fringes,healthandwelfare and pension benefits that have resulted from astabilized procedural type of thing would just be thrownout the window.Idon'tsee how else you could look at it, if we haveto go man to man, and company to man type of thing,and we would all be in a contest trying to get work andthe respective companies would be in a contest betweenthemselves and their employees.Itwould just be totalchaos.How else can you thing of it?(2) ConcludingfindingsRespondents predicate their claim that its Parklabreamaintenance employees are an accretion to the existingcontractunit upon the followingfactors.The work doneby suchemployees is the same type of work as thatperformed by Kinneyemployees at itsother joblocations.Geographically,Parklabrea is very close to some of theotherprojects.Kinney has centralized administrativemanagement of all its projects and a single laborpolicy.SinceKinneyhas operated at Parklabreafor only a shortperiod,the need for interchange of employees betweenthat operation and its otherjobshas not arisen. But inview of theinterchangeability of skills of its employeesand thegeographical proximityof itsjob locations, thereis a potentialfor employeeinterchange which is expected383to occur with varying frequency. The pay scale and fringebenefits for Kinney's employees at Parklabrea and at itsother locations are "substantially"the same.The masteragreement provides that it shall cover the employees atnewly acquired job locations,and Kinney and other majoremployers in the industry have followed the practice ofaccreting such employees.To prohibit such practice wouldallegedly result in chaos in the industry for severalreasons.Maintenance contracts are usually terminable onshort notice. Price competition is keen and job locationsare lost and acquired by employers with some frequency.To establish each location as a separate unit and requirean election therein would result in different wage rates,fringe benefits and working conditions which would leadto labor unrest and strife. In some cases,itwould alsoeffectively deny employees any representation since the joblocation may have been awarded to another employer bythe time the election results were determined.The General Counsel and Charging Party point to anumber of other considerations which,they assert, showthat there was no accretion.There was no interchange ofnonsupervisory employees between Parklabrea and otherKinney projects until February 5, 1968, when the strikebegan. Parklabrea is unique in that Kinney services noresidential apartment complex of similar size and scope inSouthern California.Parklabrea is a self-contained unit: itcan be and is operated wholly independently of Kinney'sother job locations;its employees,some of whom haveworked at Parklabrea for many years, are functionallyspecialized;and the employees have their own immediatesupervision,which does not simultaneously supervise otherKinney operations.Althoughthecriteriaused in resolving unit andaccretion issues are very similar,theconsiderationsinvolved are not identical.Where there are competingclaims for a single-plantandmulti-plantunit,theresolution of such claims does not deprive the employeesof their right to vote.The determination,whichmaydecide that one or either is an appropriate unit, merelydecides inwhichgrouping or groupingsthe employeesshould be permitted to vote in order to assure to them"the fullest freedom in exercising the rights guaranteed bythisAct." Section 9(b) of the Act. Where, on the otherhand,the claim is made that a group of employeesconstitutesanaccretiontoanexistingunit,adetermination in favor of accretion forecloses a vote andthus restricts the employees in the exercise of their basicright to select their bargaining representative.That right"is the controlling and dominantfactor under Section 7 ofthe Act and thus is to be restricted only under compellingcondition."Sunset House,167 NLRB No. 132.Ifind that the considerations reliedon byRespondentsare outweighedby other factors.Kinney'sParklabreaproject is a completely self-sustaining and autonomousoperation with its own independent supervision and itsown facilities.Kinney's150Parklabreaemployeesconstitute a sizable group.Whether or not they may in thefuture be interchanged with those at Kinney's other joblocations,the only,such interchange shown by the recordoccurred as a result of the strike, not because of anynormal integrationof the Parklabrea work force withKinney's other employees.In addition,asRespondentsadmit in their briefs, the wages provided in thesupplementalcontractcoveringKinne!sParklabreaemployees are higher thanthose set forth in the masteragreement.Although Respondents seek'tominimize thewagedifferences,theyareoralinsubstantial.Theemployees also receive an additional paid holiday. For 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDthesereasons,Ifindthatsuchemployees have acommunity of interest apart from Kinney's otheremployees and should not be required to accept Local 399as their bargaining representative without their consent.Cf.Food Employers Council, Inc., supra; Beacon PhotoService, Inc.,163 NLRB No. 98.A different conclusion is not required by the fact thatKinney and others in the industry have customarilyfollowed the practice of accreting newly acquired joblocations.Cf.Super Markets General Corp.,170 NLRBNo.61.Respondentshavethemselvesrecognizeddifferences between Kinney's employees at Parklabrea andthose at most of its other job locations by adopting asupplemental contract which made significant changes inthemaster agreement insofar as it applied to theParklabrea employees. Moreover, the employees at 10 to15 of Kinney's job locations are covered by supplementalcontracts which modify wage and other provisions of themasteragreement.That fact greatly weakens theargument that lack of uniformity of wages and otherbenefits would bring chaos to the industry.Ifind that Kinney's Parklabrea maintenance employeeswere not an accretion to the contract unit " This is not tosay that an election must be held whenever a claim ismade that Kinney's employees at a newly acquired joblocation constitute a separate unit Each situation must bedecided on its own facts(b) The defense of majority basedon authorizationcardsAs noted, Local 399 was not the majority representativeof the Parklabrea maintenance employees on December 2,1967, when Respondents reached final oral agreement onthe terms of their supplemental contract, inasmuch as amajority of such employees did not sign Local 399application cards until December 4, 1967. Thus, even ifthey signed the cards voluntarily and without coercion, adefense based on that majority necessarily presupposes anaccretion.But since I have found that no accretionoccurred, the defense is without merit.Perhaps Kinney is implying that it had a majority bythetime the supplemental contract was signed onDecember 5. The difficulty with that position is that itdisregards the Respondents' oral agreement of December2.But even if such agreement had not occurred, thedefense of majority would fall. Since, as I have found,there was no accretion, the contents of the notice includedin the preemployment packet of papers distributed byKinney representatives at theDecember 4 meeting"in their briefs,Respondentsrely upon thefollowing decisions in whichaccretions were found:N L R Bv. IllinoisMalleable IronCo , 298 F 2d202 (C.A7),Alaska Steamship Co,172NLRB No 124,RevachConstruction Co,161NLRB 1269,Great A & P Tea Co,140 NLRB1011,Safeway Stores, Inc,137NLRB 1741,Local No 32. IndustrialUnionof Marine & Shipbuilding Workers (Rawls BrothersContractors.Inc),133NLRB 1077;DanielConstruction Co , inc , 133 NLRB 264;Red Ball Freight, Inc,118 NRLB 360, andHaddon Bindery,101NLRB208. All of thosecases are distinguishable from the instant proceedingDanieldid not involve the issue of accretion. InIllinoisMalleable,theCourt pointedout that thenewlyacquiredfoundryhad been integratedinto the employer'sother plants,which also utilizedvirtuallythe entireproductionof the foundry. In A & P, thenew department had beenintegrated into the the employer'sother operations and was not anautonomous and separate operationInRedBall,the new employees hadbeen reclassified under the employer's systemwide classification and hadbeen placed on a systemwide seniority list. InAlaskaSteamship.Rexach,LocalNo32, andHaddon,the employees had been transferred orinterchanged.containedincorrect information which could reasonablylead those present to believe that if they wished to workfor Kinney they had no ultimate choice but to join Local399.Those present were thus subjected to unlawfulcoercion to join Local 399. Kinney compounded suchpressure on them by distributing Local 399 applicationand checkoff cards and then accepting signed cards fortransmittal to Local 399. Although there is no directevidence that copies of the notice were also distributed toParklabrea employees who signed Local 399 cards andgave them to Kinney after December 4, it is reasonable toinfer either that such employees attended the December 4meeting andreceived preemployment packets containingthe notice and Local 399 cards, or that in the case ofthose who did not attend the meeting, Kinney followed auniform hiring procedure and furnished such employeeswithpackets identicalwith those distributed at theDecember 4 meeting, and hence that such employees werealso subjected to unlawful coercion to join Local 399. Cf.Mr. Wicke Ltd. Co.,172 NLRB No. 181.In such circumstances, I find that the Local 399applicationand checkoff cards signed on and afterDecember 4 by Parklabreamaintenanceemployees hiredby Kinney did not reflect the free and untrammeled choiceof the signers, and hence that Local 399 did not have amajority even at the time the supplemental contract wasexecuted.'2 Cf.Department Store Food Corp. of Penna,172 NLRB No. 129;S.D. Cohoon & Sons,101NLRB966."(c) Concluding findings respectingassistanceIfind that by distributing the misleading Notice andtheLocal399applicationand checkoff cards toParklabreamaintenanceemployeesonandafterDecember 4, 1967, by accepting signed cards from suchemployees for transmittal to Local 399, and by checkingoff their dues thereafter, Kinney unlawfully assisted Local399, in violation of Section 8(a)(1) and (2). I further findthat by reachingagreementrespecting the terms of theirsupplementalcontract on December 2, 1967, by executingthecontractonDecember5,byextendingtheunion-securityand other provisions of their masteragreementto the Parklabreamaintenanceemployees, andby maintaining and enforcing such supplemental contractand master agreementas to such employees, all at a timewhen Local 399 did not represent a free, unassisted anduncoercedmajorityofsuchemployees,RespondentKinney violatedSection8(a)(1),(2),and (3) andRespondent Local 399 violated Section 8(b) (1)(A) and(2).2.The reinstatement issue(a) The evidenceAfter signing the Local 399 application and checkoffcards,Kinney employees held several meetings with"I note that in itsbrief,Kinney merely asserts.As far as Kinney is aware, the cards were uncoerced expressions ofthe desires of the employees for representation."In view of the findings and recommendedorderherein, it isunnecessary to decide whether,as the General Counsel also contends,Kinney representatives exerted further pressure at the December 4 meetingby refusing to accept the employment applicationsof twoapplicants unlessaccompaniedby Local 399application cards, and by conveying to twoother applicants the impression that they were required,as a condition ofemployment, to sign Local 399 applications cards immediately;i.e.,withinthe 30-day grace period KINNEY NATIONAL MAINTENANCE SERVICESTeamster representatives between December 14, 1967 andJanuary 31, 1968. One wasan organizationalmeeting andatanother, the status of the charges filed in thisproceeding was discussed. At the meeting held on January31, at which time about 70 employees were present, therewas further disucssion of thecharges,aTeamstersrepresentative asked the employees whether they wantedLocal 399 or Local 986 as theirbargainingrepresentative,the employees voiced their desire for Local 986, and somecalled for a strike. The Teamsters representative thenexplained that resolution of the charges could take a longtime, that those who struck could lose their jobs, and thatthey should carefully consider the problem before decidingto strike. The employees then voted overwhelmingly tostrike.Thereafter, on February 5, 1968, some 35 to 40 Kinneyemployees struckand beganpicketing at Parklabrea,carrying two picketsigns.One read "Kinney Operationsat Parklabrea Unfair, Teamster Local 986." The othersign usedthe phrase "On Strike" in place of the word"Unfair." During the first week of the strike, some of thepickets passed out handbillsstating,amongother things,that the men were on strike because they had been forcedto join Local 399, a union they did not want, and becausethey desired an election by secret ballot.The strikers included the 25 Kinney employees listed inAppendix A attached hereto. On February 29, 1968, Local986 sent atelegram toKinneymakingan unconditionaloffer to return to work on behalf of "all" the strikers. OnMarch 4, 1968, 20 of the 25 strikers listed in Appendix A,together with a number of others, personally appeared atParklabreaand againunconditionally offered to return towork.On March 5 and 6, 1968, Kinney returned anumber of strikers to work but, with one possibleexception," the 25 strikerslistedinAppendix A had notbeen reinstated at the time of thehearing."(b) Concluding findingsIfind that the employees struck in protest againstKinney's conduct in imposing Local 399 upon them astheirbargaining representative. Since, as found above,such conduct constituted unfair labor practices, the strikewas an unfair labor practice strike. And since the 25strikersmade unconditional offers to return to work, theywere entitled to reinstatement.Accordingly,Kinney'srefusal and failure to reinstate them violated Section 8(a)(3) and (l) of the Act.Kinney does not dispute the reason for the strike or theoffers to return to work.Itssoledefense is that theemployees are not entitled toreinstatementbecause thestrikedid not constitute protected acvity, i.e., it wascontrary to the wishes of and opposed by Local 399, anditwas violative of the limited right to strike contained inthemasteragreement.This argument is without merit.The strike was not a "wildcat" strike since Local 399 wasnot the lawful bargaining representative of Kinney's"rho parties stipulated that they were without present knowledge as towhetherMitchell Smith had been returned to work,and were willing todefer the determination of that fact to any backpay proceeding."In addition to his offers to return to work as aforesaid,one of thestrikers,Skarbowicz,made two other offers to return to work, once inperson on February 9 and once by telephone on March 7.None of thoseoffers were accepted.385Parklabrea maintenance employees. It did not violate themaster agreement because those employees were notlawfully bound by the agreement. Accordingly, I find thatthe strike constituted protected activity."11.THE REMEDYIshall recommend that Respondents cease and desistfrom their unfair labor practices, and that they takecertainaffirmativeactiondesigned to effectuate thepolicies of the Act.More specifically, I shall recommend that RespondentKinney withdraw and withhold recognition from Local399 as the collective-bargaining representative of Kinney'sParklabreamaintenance employees and that Local 399cease acting as such representative, unless and until Local399 is certified as such representative by the NationalLabor Relations Board.Ishall also recommend that Kinney and Local 399cease givingeffect to their master agreement of February17, 1967 with respect to Kinney's Parklabrea maintenanceemployees, to their supplemental contract agreed to onDecember 2 and signed on December 5, 1967, and to anyextension,renewal or modification thereof.However,nothing herein shall be construed as requiring Kinney tovary or abandon any wage, hour, seniority or othersubstantivefeaturesof its relations with employeesestablished in the performance of such master agreementand supplemental contract.Since I have found coercion as to Kinney's Parklabreamaintenance employees who joined Local 399 on and afterDecember4,1967,i.e.,aftertheunlawfuloralsupplemental contract of December 2, 1967, I shallrecommend that Kinney and Local 399, jointly andseverally, reimburse such employees, past and present, forall dues and other monies illegally exacted from them byor on behalf of Local 399 pursuant to the oral contract,thewritten contract signed on December 5, and themaster agreement which was extended to them.Mr.Wicke Ltd. Co., supra.Reimbursement shall includeinterest at 6 percent per annum.I shall also recommend that Kinney offer to the unfairlabor strikers named in Appendix A immediate and fullreinstatement to the positions which they held at the timeof the discrimination against them or to substantiallyequivalent positions, without prejudice to their seniorityand other rights and privileges. I shall further recommendthatKinney make each of them whole for any loss ofearningssuffered because of its discriminationagainstthem by paying to each a sum of money equal to thatwhich would have been paid by Kinney from the date ofthe discrimination against him to the date on whichKinney offers reinstatement as aforesaid, less his netearnings,ifany, during the said period. The loss ofearningsunder the order recommended shall be computedin the mannerset forth in F.W.Woolworth Company,90NLRB 289, andIsisPlumbing & Heating Co.,138NLRB 716."In its brief,Kinney relies uponSimmons,Inc. v. N.L.R.B.,315 F.2d143 (C.A.1);N.L.R.B v. SunbeamLighting Co.,318 F.2d 661 (C.A. 7);andPackers HideAssociation.Inc. v. N L.R B.,360 F 2d 59 (C.A. 8).Thesedecisions are inapposite The decisions inSimmonsandPackersheldthat the strikes violated binding bargaining agreements;and inSunbeam,the court held that the strike was not authorizedby thestrikers'certifiedbargaining representative. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.By recognizing Local 399 as the exclusive bargainingrepresentativeofKinney'sParklabreamaintenanceemployees,byagreeingtotheprovisionsof thesupplemental contract on December 2, by executing thecontract on December 5, 1967, by extending to suchemployees the union-security and other provisions of themasteragreementofFebruary 17, 1967, and bymaintaining and enforcing such master agreement andsupplemental contract as to such employees, all at a timewhen Local 399 was a minority union and not the freelydesignated bargaining representative of a majority of suchemployees,Kinney has engaged in unfair labor practiceswithin the meaning of Section 8(a) (1), (2), and (3) of theAct.2.By agreeing to and executing the supplementalcontract, and by extending the master agreement, underthecircumstancesreferred to above, Local 399 hasengaged in unfair labor practices within the meaning ofSection 8(b)(1)(A) and 8(b)(2) of the Act.3.By unlawfully assistingLocal399 in obtaining signedapplication and checkoff cards, Kinney has engaged inunfair labor practices within the meaning of Section8(a)(1) and(2) of the Act.4.The employee strike which began on February 5,1968 was an unfair labor practice strike.5.All the strikers named in Appendix A madeunconditional offers to Kinney to return to work.6.By refusing to reinstate such strikers,Kinney hasengaged in unfair labor practices within the meaning ofSection 8(a)(3) and(1) of the Act.7.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.RECOMMENDED ORDERI.Respondent Kinney, its officers, agents,successors,and assigns,shall:A. Ceaseand desist from:1.UnlawfullyassistingLocal 399 orany other labororganization in obtaining application and checkoff cards,and from granting exclusive recognition to and executing acollective-bargainingagreementwithanylabororganization which does not represent a free,unassistedand uncoerced majority of its employees in an appropriateunit.2.Recognizing Local 399 as the exclusive bargainingrepresentative of its Parklabrea maintenance employeesunless and until theNational LaborRelations Board shallcertify Local399 as such representative.3.Maintaining or giving any forceor effect to themaster agreementof February 17, 1967, with Local 399withrespecttoKinney'sParklabreamaintenanceemployees,or to the supplemental contractwith Local 399agreed to on December 2 and executed on December 5,1967,ortoany extension,renewal,ormodificationthereof;provided,however,that nothing in this order shallrequireKinney to vary or abandon any wage, or othersubstantive feature of its relations with its Parklabreamaintenance employeeswhich havebeen established in theperformanceofthesaidmasteragreementorsupplemental contract,or toprejudice the assertion by thesaid employees of any rightstheymay have thereunder.4.Encouraging membershipinLocal399, or in anyother labor organization,either by conditioningthe hire ortenure of employment or any term or condition ofemploymentof itsParklabreamaintenance employeesupon membership in, or dues payments to, any such labororganization, except as authorized in Section 8(a)(3) of theNational Labor Relations Act, as amended, or by refusingto reinstate unfair labor strikers.5.In any like or related manner interfering with,restraining, or coercing its employees in the exercise of therights guaranteed by Section 7 of the Act.B. Take the following affirmative action:1.Withdraw and withhold all recognition from Local399 as the exclusive bargaining representative of itsParklabrea maintenance employees unless and until Local399 has been duly certified as such representative by theNational Labor Relations Board.2. Jointly and severally with Local 399, reimburse all ofits former and present Parklabrea maintenance employeeswho joined Local 399 on or after December 4, 1967, forall dues and other monies illegally exacted from them byor on behalf of Local 399, in the manner provided in thesection herein entitled "The Remedy."3.Offer to the employees named in Appendix Aattached hereto immediate and full reinstatement to theirformer or substantially equivalent positions, and makeeach of them whole for any loss of earnings suffered byreason of its discrimination, in the manner set forth in thesection herein entitled "The Remedy."4.Preserve and made available to the Board or itsagents onrequest,forexamination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, checkoff cards,and all other records necessary to analyze the amount ofbackpay, dues and other monies payable under the termsof this Recommended Order.5.Notify the employees named in Appendix A ifpresentlyservingin the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationinaccordance with the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.6.Post, at such places in Parklabrea where notices toits employees are normally posted, copies of the attachednotice marked "Appendix B."" Copies of said notice, onforms provided by the Regional Director for Region 31,shall,afterbeingdulysignedbyanauthorizedrepresentativeofKinney,be posted as aforesaid inconspicuousplaces by Kinney immediately upon receiptthereof, and bemaintainedby it for 60 consecutive daysthereafter.Reasonable steps shall be taken by Kinney toinsurethat said notices are not altered, defaced, orcovered by any other material.7.Notify theRegionalDirector for Region 31, inwriting, within 20 days from the receipt of this Decision,what steps it has taken to comply herewith."II.RespondentLocal399,itsofficers,agents,representatives,successors, and assigns, shall:A. Cease and desist from:1.Actingastheexclusivecollective-bargainingrepresentativeofKinney'sParklabreamaintenance"In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substitutedfor the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals,the words"aDecree of the United StatesCourt ofAppeals,Enforcing an Order"shallbe substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read-"Notifythe Regional Director forRegion 31,inwriting, within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith " KINNEY NATIONAL MAINTENANCE SERVICESemployeesunlessanduntildulycertifiedassuchrepresentative by the National Labor Relations Board.2.Giving effectto the master agreementof February17, 1967, with Kinney with respect to Kinney's Parklabreamaintenance employees,and to the supplemental contractwith Kinney agreed to on December2, 1967,and signedon December5,1967,or to any extension,renewal ormodification thereof.3.Inany like or related manner interfering with,restraining,or coercing Kinney'sParklabrea maintenanceemployees in the exercise of rights guaranteed by Section7 of the Act.B. Take the following affirmative action:1.Jointly and severally with Kinney, reimburse all ofKinney'sformer and present Parklabrea maintenanceemployees who joined Local 399 on or after December 4,1967, for alldues and other monies illegally exacted fromthem by or on behalf of Local 399, in the manner setforth herein in the section entitled "The Remedy."2.Preserve and make available to the Board or itsagents,for examination and copying,allmembership,dues and other records necessary to analyze the amount ofdues and other monies referred to above.3.Post at its offices andmeeting hallsinLos Angeles,California,copiesoftheattachednoticemarked"Appendix C." 19 Copies of such notice, on forms providedby the Regional Director for Region 31, shall, after beingduly signed by an authorized representative of Local 399,be posted by Local 399 immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places,including all places where notices tomembers are customarily posted.Reasonable steps shallbe taken by Local399 to ensure that said notices are notaltered, defaced, or covered by any other material.4.Mail to theRegionalDirector forRegion 31 signedcopies of Appendix C for posting by Kinney in such placesat Parklabrea where notices to Kinney's employees arenormally posted. Copies of said notice, on forms providedby theRegional Director for Region 31, shall after beingsigned by a representative of Local 399, be forthwithreturned to the said Regional Director for such posting.5.Notify the Regional Director for Region 31, inwriting,within 20 days from the date of receipt of thisDecision,what steps it has taken to comply herewith.30"See In.17, supra."See In.18,supra.Medoro AmbrosiniJohn L. BrownMorris ArmandJoseph R. BrownLuis CasaliFrank KurnikJoaquin CasanasGeorge LagadereEustacio DoradoAntonio NegrilloMike DoyleKas. PiernikowskiShelbey E. EliasStanislaw PokoraManuel FernandezJohn SanchezLeon GilbeanPiotr SkarbowiczHaskell E. JacksonMitchell SmithMachiel W. KeijzerTedring TagalicodFrantizek KunslCurtis TisdellWillieWheelerAPPENDIX AMedoro AmbrosiniMorris ArmandLuis CasaliJoaquin CasanasEustacio DoradoMike DoyleShelbey E. EliasManuel FernandezLeon GilbeanHaskell E.JacksonMachiel W. KeijzerFrantizek KunslCurtis TisdellWillieWheelerJohn L. BrownJosephR. BrownFrank KurnikGeorge LagadereAntonio NegrilloKas. PiernikowskiStanislaw PokoraJohn SanchezPiotr SkarbowiczMitchell SmithTedring TagalicodAPPENDIX BNOTICE TO ALL EMPLOYEES387Pursuant to The Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT unlawfully assist Service andMaintenance Employees Union, Local 399, BuildingService Employees International Union, AFL-CIO, orany other union.WE WILL NOT recognize Local 399 as the exclusivebargainingrepresentativeofourParklabreamaintenance employees,unless and until it has beencertified as such representative by the National LaborRelations Board.WE WILL NOT apply our master agreement ofFebruary 17, 1967, with Local 399 to our Parklabreamaintenanceemployees, or give any force or effect toour supplemental contract with Local 399 agreed to onDecember 2 and signed on December 5, 1967, or to anymodification, extension or renewal thereof.WE ARE NOT required to change or abandon anyor other terms or conditions of employment which wehave given to our Parklabrea maintenance employeesunder the master agreement and supplemental contract.WE WILL NOT withhold or deduct from the wages ofourParklabreamaintenance employees any moniespursuant to checkoff cards unlawfully obtained fromsuch employees.WE WILL, jointly and severally with Local 399,reimburseourformerandpresentParklabreamaintenanceemployees who joined Local 399 on orafterDecember 4, 1967, for any dues or other moniesunlawfully obtained from them by or on behalf of Local399, with interest at 6 percent a year.WE WILL NOT unlawfully discriminate against theemployees named below,andWE WILL offer themimmediate and full reinstatement to their old jobs, andWE WILL,pay them for all back earnings lost as a resultof the discrimination against them.The National Labor Relations Act gives all employeesthese rights:To organize themselvesTo form,join or help unionsTo bargain as a group- through representativesthey chooseTo act together for collective bargaining or othermutual aid or protectionTo refuse to do any or all of these things 388DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOTinterfere with any of these rights.All our employees are free to become or remain, orrefrain from becoming or remaining,members of eitherLocal399 or any other union.KINNEY NATIONALMAINTENANCE SERVICES,A DIVISION OF WESTERNBUILDING MAINTENANCECOMPANY(Employer)DatedBy(Representative)(Title)Notify the above-named employees if presently servingin the Armed Forces of the United States of their right tofull reinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended,after discharge from theArmed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board'sRegionalOffice,215WestSeventh Street,Los Angeles,California 90014,Telephone688-5850.APPENDIX CNOTICEPursuant to the RecommendedOrder of a TrialExaminer of the NationalLaborRelations Board and inorder to effectuate the policiesof theNational LaborRelationsAct asamended,we hereby notify you that:WE WILL NOTactas the exclusive bargainingrepresentative of the Parklabrea maintenance employeesof Kinney National Maintenance Services, A Divisionof Western Building Maintenance Company,unless anduntilwe are certified as such representative by theNational Labor Relations Board.WE WILL NOT apply our master agreement ofFebruary 17, 1967,with Kinney to Kinney's Parklabreamaintenance employees,orgiveany effect to oursupplemental contractwithKinney agreed to onDecember 2 and signed on December 5, 1967,or to anymodification, extension or renewal thereof.WE WILL NOT in any like or related manner violateany of your rights under Section 7 of the NationalLabor Relations Act.WE WILL jointly and severally with Kinney,allpresentandformerParklabreamaintenanceemployees of Kinney who joined Local 399 on or afterDecember 4, 1967, for all dues and other moniesillegally obtained from them by or on behalf of Local399, with interest at 6 percent.DatedBySERVICE AND MAINTENANCEEMPLOYEESUNION, LOCAL 399,BUILDING AND SERVICEEMPLOYEES INTERNATIONALUNION, AFL-CIO(Labor Organization)(Representative)(Title)This Notice must remain posted for 60 consecutive daysfrom the date of posting,andmust not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board's Regional Office,215WestSeventh Street, Los Angeles, California 90014,Telephone688-5850